 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ELIJAH RAY RICH,                                    No. 2:17-cv-00432 DB P
12                       Plaintiff,
13           v.                                          ORDER FOR PAYMENT OF INMATE
                                                         FILING FEE
14   J. STRATTON, et al.,
15                       Defendants.
16

17   To: Director of the California Department of Mental Health, 1600 Ninth Street, Sacramento,

18   Sacramento, California 95814:

19           Plaintiff is a state inmate confined in Atascadero State Hospital. Plaintiff, who is

20   proceeding in forma pauperis, is obligated to pay the statutory filing fee of $350.00 for this

21   action. Plaintiff is assessed an initial partial filing fee of 20 percent of the greater of (a) the

22   average monthly deposits to plaintiff’s trust account; or (b) the average monthly balance in

23   plaintiff’s account for the 6-month period immediately preceding the filing of this action. 28

24   U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee, plaintiff will be obligated to

25   make monthly payments in the amount of twenty percent of the preceding month’s income

26   credited to plaintiff’s trust account. The California Department of Mental Health is required to

27   send to the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s

28   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of
                                                         1
 1   $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

 2             Good cause appearing therefore, IT IS HEREBY ORDERED that:

 3             1. The Director of the California Department of Mental Health or a designee shall collect

 4   from plaintiff’s trust account an initial partial filing fee in accordance with the provisions of 28

 5   U.S.C. § 1915(b)(1) as set forth in this order and shall forward the amount to the Clerk of the

 6   Court. The payment shall be clearly identified by the name and number assigned to this action.

 7             2. Thereafter, the Director of the California Department of Mental Health or a designee

 8   shall collect from plaintiff’s trust account monthly payments in an amount equal to twenty

 9   percent (20%) of the preceding month’s income credited to plaintiff’s trust account and forward

10   payments to the Clerk of the Court each time the amount in the account exceeds $10.00 in

11   accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid

12   in full. The payments shall be clearly identified by the name and number assigned to this action.

13             3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

14   signed in forma pauperis affidavit on the Director of the California Department of Mental Health,

15   1600 Ninth Street, Sacramento, Sacramento, California 95814.

16             4. The Clerk of the Court is directed to serve a copy of this order on the Financial

17   Department of the court.

18   Dated: June 3, 2019

19

20
21
     /DLB7;
22   DB/Inbox/Substantive/rich0432.cdc.dmh

23

24

25

26
27

28
                                                         2
